Citation Nr: 0126112	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  He died on December [redacted], 1998, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The immediate cause of the veteran's death was abdominal 
carcinomatosis.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The veteran has not been confirmed to have been exposed 
to ionizing radiation during service.

5.  The cause of the veteran's death has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

The criteria for the grant of service connection for the 
cause of the veteran's death, to include as due to exposure 
to ionizing radiation, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1312, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, it appears that the RO has obtained 
all relevant treatment records of the veteran, and the Board 
has obtained a medical opinion from a VA doctor who reviewed 
the veteran's claims file.  The VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has also been met, as the RO informed her of the need for 
such evidence in its June 1999 Substantive Appeal.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).

Given that the actions by the RO reflect fundamental 
compliance with these newly enacted laws and regulations, the 
Board finds that the appellant's appeal will not be adversely 
affected merely because the RO developed this appeal prior 
to, and did not inform her of, the enactment of the new 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001). 

In this case, the veteran's immediate cause of death was 
abdominal carcinomatosis.  The appellant has asserted that 
incurrence of this disability proximately resulted from 
exposure to ionizing radiation during service.

As such, the Board has reviewed the relevant laws and 
regulations governing entitlement to service connection on 
the basis of exposure to ionizing radiation.  Under these 
laws and regulations, certain specified disabilities becoming 
manifest in a "radiation-exposed veteran," including 
cancers of the esophagus, stomach, small intestine, pancreas, 
bile ducts, gall bladder, and liver (except where cirrhosis 
or hepatitis B is indicated) shall be service-connected.  38 
U.S.C.A. § 1112(c)(1), (2) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(d)(1), (2) (2001).  

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.309(d)(3)(i) (2001). The term "radiation-risk activity" 
means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war of Japan during World War II, resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.309(d)(3)(ii) (2001). 

The Board observes that the appellant has contended that the 
veteran was exposed to ionizing radiation while handling 
nuclear warheads in Germany.  The veteran was with the 24th 
Army Artillery Detachment from March 1971 to May 1972.  In 
view of this history, the RO contacted the United States Army 
Aviation and Missile Command in Redstone Arsenal, Alabama.  
In an April 1999 response, this office informed the RO that 
the Army Radiation Dosimetry Branch researched its files for 
records of exposure to ionizing radiation for the veteran.  
However, no records were located.  No further development was 
suggested.

In short, the veteran's claims file does not indicate 
exposure to ionizing radiation during service.  The question 
thus becomes whether entitlement to service connection for 
the cause of the veteran's death can be granted under 38 
C.F.R. §§ 3.303 and/or 3.307(a) (2001).  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this regard, the Board has reviewed the veteran's claims 
file but finds no evidence of treatment for any abdominal 
cancers prior to March 1998.  A private medical record from 
that month indicates that the veteran had first experienced 
abdominal discomfort in October 1997 and had recently been 
determined, by a computed tomography (CT) scan, to suffer 
from abdominal cancer.  A fine needle aspiration of the liver 
mass revealed metastatic adenocarcinoma.  A diagnostic 
laparoscopy, with biopsies, was performed in April 1998, but 
the site of origin could not be determined.  

A private medical record dated on April 9, 1998 indicates 
that the veteran had expressed the belief that his cancer was 
related to radiation exposure, but the treating doctor 
provided no commentary to that effect.  A further doctor's 
statement, from June 1998, indicates that the source of the 
veteran's cancer was unknown but was most likely pancreatic 
and that this disease had probably been present for "a 
number of years" before becoming symptomatic.  In a July 
1998 statement, William A. Houck, Jr., M.D., noted that while 
radiation "can predispose humans to cancer" and was 
possibly a factor in the veteran's case, it could not be 
determined with any certainty that radiation played a role in 
causing his cancer.  The veteran's death certificate, which 
indicates death in December 1998, reflects that he was not 
hospitalized at the time of his death but instead died at 
home.  At the time of death, service connection was not in 
effect for any disabilities.

The claims file also contains a March 2001 opinion from a 
Veterans Health Administration (VHA) doctor regarding the 
cause of the veteran's death.  In this opinion, the doctor 
cited the evidence described above but found that available 
records did not clarify the question of whether the veteran 
was exposed to radiation during service.  This doctor also 
noted that he had come across no studies addressing the 
question of whether exposure to nuclear warheads increased 
the chances of developing adenocarcinoma.  In conclusion, the 
doctor found that it was "impossible" to state whether the 
veteran's abdominal carcinomatosis was etiologically related 
to service, in view of the uncertainty regarding the claimed 
radiation exposure and the impact of handling nuclear 
warheads.

Overall, the Board finds that there is no competent medical 
evidence of record showing that the cause of the veteran's 
death, abdominal carcinomatosis, was incurred as a result of 
service, and this disease was first diagnosed many years 
after service.  While the March 2001 VHA opinion does not 
flatly refute the appellant's contentions, this opinion also 
reflects that there is no existing medical documentation of a 
relationship between abdominal cancer and handling nuclear 
warheads.  Moreover, the remaining medical evidence of record 
also does not suggest a causal connection between abdominal 
carcinomatosis and service.  Rather, the July 1998 statement 
from Dr. Houck, while indicating a possibility of cancer 
etiologically related to radiation, reflects that this could 
not be conclusively determined with regard to the veteran's 
disease.  In any case, as noted above, the claimed radiation 
exposure has not been verified.

Indeed, the only evidence of record supporting the 
appellant's claim is her own lay opinion, as set forth in her 
lay statements and in the testimony from her January 2001 
Board hearing.  However, the appellant has not been shown to 
possess the requisite medical expertise needed to render a 
competent medical opinion as to the incurrence of a malignant 
tumor.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, the appellant's lay opinion lacks 
probative value.

In the absence of competent medical evidence supporting the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as a result of exposure to 
ionizing radiation, this claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the appellant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, to include as a result of exposure to 
ionizing radiation, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

